Appeal Dismissed and Memorandum Opinion filed April 26, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00698-CV

   AWESTRUCK GROUP LLC AND OLASUNKANMI EZEKIEL AWE,
                       Appellants

                                          V.

                       AMOS FINANCIAL LLC, Appellee

                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 21-DCV-281115


                           MEMORANDUM OPINION

      This appeal is from a judgment signed November 10, 2021. The court reporter
indicated on January 14, 2022 that appellants had not requested that the reporter’s
record be prepared and that the trial court had not ordered that the record be prepared.
The clerk’s record was filed February 15, 2022.

      On March 3, 2022, this court ordered appellants to file a brief within 30 days
and further warned appellants that if they failed to comply with the order, the court
would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. Accordingly, we dismiss the
appeal for want of prosecution.



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                         2